NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims

Claims 21-25 and 27-40 are presented for examination. Applicant filed a response to non-final Office action on 2/12/2021 including a terminal disclaimer (US Pat. 10,454,693). In light of Applicant’s filing and Examiner’s Amendment below, Examiner withdraws the previous double patenting rejection and finds claims 21-25 and 27-40 allowable. Therefore, claims 21-25 and 27-40 are ALLOWED. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Attorney Patrick Jewik on February 26, 2021.


IN THE CLAIMS:

1-20.	(Canceled)  
  
21.	(Previously Presented) An apparatus for conducting a payment transaction, comprising: 
a mobile device; 
an electronic processor configured to execute a set of instructions, wherein the electronic processor is incorporated into the mobile device; 
a secure element incorporated into the mobile device, wherein the secure element is secure at least with respect to a user of the mobile device; 
a user interface application installed on the mobile device, wherein the user interface application is external to the secure element, and wherein the user interface application includes instructions which, when executed by the electronic processor, generate a user interface enabling the user of the mobile device to interact with a mobile payment module; and 
a plurality of functional modules installed in the secure element, wherein the plurality of functional modules includes: 
the mobile payment module, the mobile payment module interacting with the user interface application which is outside of the secure element, including instructions which, when executed by the electronic processor, enable the user of the mobile device to conduct the payment transaction; 
a process message module, the process message module including instructions which, when executed by the electronic processor, convert messages received from a mobile gateway into commands that are executable by other of the plurality of functional modules and convert responses from the other of the plurality of functional modules into messages that are understood by the mobile gateway; and 
a multi-access module, the multi-access module including instructions which, when executed by the electronic processor, maintain a plurality of multi-access instances at the mobile device, wherein each of the plurality of multi-access instances represents a unique account of a plurality of accounts of the user of the mobile device, wherein each of the multi-access instances includes unique data, wherein the multi-access module maintains non-unique shared data such that each of the plurality of multi-access instances including unique data shares the non-unique shared data with the other multi- access instances whereby a storage requirement for the plurality of instances of the multi-access module is reduced. 
 
22.	(Previously Presented) The apparatus of claim 21, wherein the non-unique shared data further comprises one or more of: cryptographic keys, data used for a consumer verification, account related data, and payment transaction data.
  
23. 	(Previously Presented) The apparatus of claim 21, further comprising a cryptography function module, wherein the cryptography function module includes instructions which, when executed by the electronic processor, encrypt or decrypt data or messages.  

24. 	(Previously Presented) The apparatus of claim 21, wherein a first multi- access instance of the plurality of multi-access instances corresponds to a domestic account of the user of the mobile device and a second multi-access instance of the plurality of multi-access instances corresponds to an international account of the user of the mobile device.  

25. 	(Previously Presented) The apparatus of claim 21, wherein the secure element is secured at least in part by requiring that external access to the secure element is performed with a defined set of access commands. 
 
26. 	(Canceled) 

27.	(Previously Presented) The apparatus of claim 25, wherein the defined set of access commands comprises a select command that selects a particular account of the plurality of accounts stored on the secure element.  

28.	(Previously Presented) The apparatus of claim 27, wherein select command response data includes file control information.  

29.	(Previously Presented) The apparatus of claim 28, wherein the unique data of each of the multi-access instances maintained by the multi-access module comprises interchange profile data.
  
30.	(Previously Presented) The apparatus of claim 25, wherein the defined set of access commands comprises a get processing options command that obtains options with respect to accessing the secure element, and wherein get processing options command response data contains at least one of: file location data with respect to a selected account, and interchange profile data with respect to processing capabilities of the secure element.  

31. 	(Previously Presented) The apparatus of claim 21, wherein fraud control with respect to the plurality of accounts of the user of the mobile device is based at least in part on the non-unique shared data.  

32. 	(Currently Amended) A method of conducting a payment transaction, comprising:
maintaining, within a secure element of a mobile device, a multi-access module, the multi-access module including instructions which, when executed by an electronic processor of the mobile device, maintain a plurality of multi-access instances at the mobile device, wherein each of the plurality of multi-access instances represents a unique account of a plurality of accounts of a user of the mobile device, wherein each of the multi-access instances includes unique data, wherein the multi-access module maintains non-unique shared data such that each of the plurality of multi-access instances including unique data shares the non-unique shared data with the other multi-access instances whereby a storage requirement for the plurality of instances of the multi-access module is reduced; 
maintaining, within the secure element of the mobile device, a process message module, the process message module including instructions which, when executed by the electronic processor, convert messages received from a mobile gateway into commands that are executable by other functional modules of a plurality of functional modules maintained within the secure element of the mobile device and convert responses from the other functional modules of the plurality of functional modules into messages that are understood by the mobile gateway; Page 4 of 8Appl. No 16/563,652Attorney Docket No.: 079900-1147956 Amdt. 
maintaining, within the secure element of the mobile device, a mobile payment module including instructions which, when executed by the electronic processor, enable [[a]] the user of the mobile device to conduct the payment transaction with the process message module and the multi-access module; 
maintaining, external to the secure element of the mobile device, a user interface application installed on the mobile device, wherein the user interface application includes instructions which, when executed by [[an]] the electronic processor of the mobile device, generate a user interface enabling the user of the mobile device to interact with the mobile payment module within the secure element of the mobile device; 
receiving, by the user interface application maintained external to the secure element of the mobile device, an indication to conduct the payment transaction, the indication including an indication of a selected account of the plurality of accounts of the user of the mobile device; and
conducting, by the mobile payment module maintained within the secure element of the mobile device, the payment transaction with respect to the selected account in accordance with the indication. 
 
33. 	(Previously Presented) The method of claim 32, wherein the multi-access module enables multi-account functionality based at least in part on information pertaining to the plurality of accounts collectively.  

34. 	(Previously Presented) The method of claim 33, wherein the multi-account functionality comprises multi-account fraud control. 
 
35. 	(Previously Presented) The method of claim 33, wherein the multi-account functionality comprises marketing based on multi-account information.  

36. 	(Previously Presented) The method of claim 32, wherein the secure element is a computer chip different from the electronic processor of the mobile device.  

37. 	(Currently Amended) The method of claim 32, wherein the secure element is incorporated into a subscriber identity module (SIM) card. 
 
38. 	(Previously Presented) The method of claim 32, wherein the user interface application enables the user to select the selected account from among the plurality of accounts. 
 
39. 	(Previously Presented) The method of claim 32, wherein the mobile device interacts with a plurality of wireless networks of different types to conduct the payment transaction. 
 
40. 	(Currently Amended) One or more non-transitory computer readable media collectively storing instructions, which when executed by one or more processors of a computer system, collectively cause the computer system to, at least: 
maintain, within a secure element of a mobile device, a multi-access module, the multi-access module including instructions which, when executed by an electronic processor of the mobile device, maintain a plurality of multi-access instances at the mobile device, wherein each of the plurality of multi-access instances represents a unique account of a plurality of accounts of a user of the mobile device, wherein each of the multi-access instances includes unique data, wherein the multi-access module maintains non-unique shared data such that each of the plurality of multi-access instances including unique data shares the non-unique shared data with the other multi-access instances whereby a storage requirement for the plurality of instances of the multi-access module is reduced; 
maintain, within the secure element of the mobile device, a process message module, the process message module including instructions which, when executed by the electronic processor, convert messages received from a mobile gateway into commands that are executable by other functional modules of a plurality of functional modules maintained within the secure element of the mobile device and convert responses from the other functional modules of the plurality of functional modules into messages that are understood by the mobile gateway;
maintain, within the secure element of the mobile device, a mobile payment module including instructions which, when executed by the electronic processor, enable [[a]] the user of the mobile device to conduct a payment transaction with the process message module and the multi-access module; 
maintain, external to the secure element of the mobile device, a user interface application installed on the mobile device, wherein the user interface application includes instructions which, when executed by [[an]] the electronic processor of the mobile device, generate a Page 6 of 8Appl. No 16/563,652Attorney Docket No.: 079900-1147956 Amdt. user interface enabling the user of the mobile device to interact with the mobile payment module within the secure element of the mobile device; 
receive, by the user interface application maintained external to the secure element of the mobile device, an indication to conduct the payment transaction, the indication including an indication of a selected account of the plurality of accounts of the user of the mobile device; and
conduct, by the mobile payment module maintained within the secure element of the mobile device, the payment transaction with respect to the selected account in accordance with the indication.

Allowable Subject Matter

Claims 21-25 and 27-40 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

The claimed invention is directed to The claimed invention is directed to a system, a method, and a non-transitory computer readable medium for conducting payment transactions.

35 USC § 101: The newly amended claims 21-25 and 27-40 are patent eligible under § 101 because the following claim limitations integrate an abstract idea into a practical solution: “the multi-access module maintaining a plurality of multi-access instances at the mobile device, wherein each of the plurality of multi-access instances represents a unique account of a plurality of accounts of the user of the mobile device, wherein each of the multi-access instances includes unique data, wherein the multi-access module maintains non-unique shared data such that each of the plurality of multi-access instances including unique data shares the non-unique shared data with the other multi- access instances whereby a storage requirement for the plurality of instances of the multi-access module is reduced.” This claim limitation can be found in independent claim 21 and similarly in independent claims 32 and 40. Therefore independent claims 21, 32, and 40, are patent eligible under § 101. Dependent claims 22-25, 27-31, and 33-40, are patent eligible based on their dependency. Therefore, claims 21-25 and 27-40 are patent eligible under § 101.

35 USC § 102 and § 103: The prior art Levine (US 2007/0295803 A1) teaches generally a system, a method, and a non-transitory computer readable medium for conducting payment transactions.  The prior art, however, fails to teach a system for: “maintaining, within a secure element of a mobile device, a multi-access module, the multi-access module including instructions which, when executed by an electronic processor of the mobile device, maintain a plurality of multi-access instances at the mobile device, wherein each of the plurality of multi-access instances represents a unique account of a plurality of accounts of a user of the mobile device, wherein each of the multi-access instances includes unique data, wherein the multi-access module maintains non-unique shared data such that each of the plurality of multi-access instances including unique data shares the non-unique shared data with the other multi-access instances whereby a storage requirement for the plurality of instances of the multi-access module is reduced;  receiving, by the user interface application maintained external to the secure element of the mobile device, an indication to conduct the payment transaction, the indication including an indication of a selected account of the plurality of accounts of the user of the mobile device; and conducting, by the mobile payment module maintained within the secure element of the mobile device, the payment transaction with respect to the selected account in accordance with the indication.” These limitations appear in independent claim 21 and similarly in independent claims 32 and 40. Independent claims 21, 32, and 40, are thus novel and non-obvious under § 102 and § 103. Dependent claims 22-25, 27-31, and 33-40, are novel and non-obvious based on their dependency. Therefore, claims 21-25 and 27-40 are novel and non-obvious under § 102 and § 103.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Saarisalo (WO 2008/028989 A1) discloses:
“Secure module hosting apparatus for payment and ticketing applications, has communication module coupled with processing module to obtain compatible counterpart application from outside source.”

Praneetha R. Bayyapu and Manik Lal Das. An Improved and Efficient Micro-payment Scheme. Journal of Theoretical and Applied Electronic Commerce Research. Vol. 4, Iss. 1, Pages 91-100, (April 2009).






Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619